Sm:ith, J.,
delivered tbe opinion of tbe court.
Tbe indictment in tbis case charged appellant witb tbe commission of tbe crime of burglary, and alleged that tbe building was entered “witb tbe felonious and burglarious intent then and there” certain property “found therein to take, steal, and carry away.” From a conviction thereunder of tbe crime of petit larceny, tbis appeal is taken.
'While tbis indictment properly charged tbe crime of burglary, it contains no allegation charging the crime of larceny. The allegation is that tbe building was entered witb intent to commit tbis crime, not that tbe crime in fact was committed. Appellant, therefore, by tbe verdict of tbe jury, was acquitted of tbe crime of burglary, tbe only crime charged in tbe indictment, and convicted of a crime not charged therein.
Tbe judgment of tbe court below is reversed, and appellant discharged. Reversed,